Citation Nr: 1624579	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

 In January 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In a decision of February 1995, the RO denied the claim of service connection for a mental condition for lack of a current disability; within one year of the decision, the RO received evidence that the Veteran was being treated for a psychiatric disorder.

2.  In a decision of July 2002, the Board found that new and material evidence had not been received to reopen a claim of service connection for PTSD.

3.  In a decision of September 2005, the RO found that new and material evidence had not been received to reopen claim of service connection for PTSD; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

4.  The additional evidence since the RO's decision in February 1995 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder other than PTSD.

5.  The additional evidence since the RO's decision in September 2005 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 1995 RO decision, which denied the Veteran's claim of service connection for a mental condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The September 2005 RO decision, which found that new and material evidence had not been received to reopen claim of service connection for PTSD, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of February 1995, the RO denied the claim of service connection for a mental condition for lack of a current disability.  Within one year of the February 1995 decision, the RO received evidence that the Veteran was being treated for a psychiatric disorder.  See, e.g., Houston VA Medical Center (VAMC) (November 14, 1995) (showing a diagnosis of psychosis v. chronic schizophrenia).

In a decision of November 1998, the RO found that new and material evidence had not been received to reopen claim of service connection for PTSD.

In a decision of July 2002, the Board found that new and material evidence had not been received to reopen claim of service connection for PTSD.  The Board explicitly determined that the treatment records from Houston VAMC, which show a current psychiatric disorder, did not constitute new and material evidence.  The Board's decision in July 2002 is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Here, the Board acknowledges the holdings in Beraud v. McDonald and Mitchell v. McDonald, which indicate that evidence received within one year of a rating decision will impact the finality of the rating decision unless VA addresses the new evidence in a decision responsive to the submission.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  In this case, the February 1995 rating decision is final because the Board specifically determined that the Houston VAMC records, which were received within one year of the February 1995 rating decision and show treatment for a psychiatric disorder, did not constitute new and material evidence.  Therefore, the present case is unlike the facts of Beraud and Mitchell where additional submissions within one year of the rating decision were never addressed.  The question of whether the Board properly addressed the evidence is one of clear and mistakable error and is thus beyond the scope of the present claim to reopen.

In a decision of September 2005, the RO found that new and material evidence had not been received to reopen the claim of service connection for PTSD.  Because the decision was not appealed, and because new and material evidence was not received within a year of the decision, the decision is final.

The evidence of record at the time of the February 1995 and September 2005 rating decisions, which dealt with entitlement to service connection for a mental condition and PTSD, respectively, included the Veteran's service treatment records, service personnel record, and post-service treatment records.

The evidence added to the record since the last, final denials includes the Veteran's January 2016 Board hearing testimony that he has experienced severe psychiatric problems, to include difficulty sleeping, since service.

The Board finds that this evidence is new and material as it is not cumulative or redundant of the evidence previously of record and it relates to a previously unestablished element of entitlement to service connection for a psychiatric disorder, namely a nexus between service and a current psychiatric disorder.  This is particularly so when the credibility of the Veteran's statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Accordingly, reopening of the claims for service connection for PTSD and a psychiatric disorder other than PTSD is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are addressed further in the remand section.


ORDER

The claim of entitlement to service connection for PTSD is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement to service connection for a psychiatric disorder other than PTSD is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

The evidence of record suggests that the Veteran may have a current psychiatric disorder related to service; however, the evidence of record is insufficient to decide the claims.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Specifically, the Veteran reports that he has experienced severe psychiatric problems after being assaulted by several guards while he was confined aboard a ship in November 1967.  While service personnel records confirm that the Veteran was confined aboard the USS Goodrich in November 1967, they do not show that the Veteran was assaulted or treated for injuries after the assault.  The available post-service treatment records show that the Veteran was diagnosed with dysthymic mood disorder, paranoid schizophrenia, and psychosis as early as August 1995.  In fact, a November 1995 VA treatment record states that the Veteran's psychosis "originated in the military."

The most recent VA treatment record shows that the Veteran was seen in October 2009, at which time he asserted that he was interested and willing to participate in VA psychiatric or substance abuse treatment.

As the available medical records suggest that the Veteran continues to suffer from psychiatric problems, a VA examination is needed to address whether the Veteran has a current psychiatric disorder, and, if so, whether it is related to service.  Additionally, any updated VA treatment records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records from October 2009.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to diagnose any current psychiatric disorder, to include schizophrenia, psychosis, dysthymic mood disorder, and to specifically include whether the criteria for a diagnosis of PTSD are met.

The examiner must provide an opinion as to whether it is at least as likely as not that any psychiatric disability found to be present is related to the Veteran's military service or, in the case of any identified psychosis, whether it manifested within one year of separation from service.

If the examiner diagnoses the Veteran as having PTSD, the examiner must indicate the stressor(s) underlying that diagnosis.  The examiner is to address the November 14, 1995, VA treatment record which states that the Veteran's psychosis "originated in the military."

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues on appeal on the merits.  If either of the benefits sought remains, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


